Exhibit 99.1 NEWS RELEASE Contact: Scott Winters Vice President - Investor Relations 713-579-6190 or 800-934-6083 FOR IMMEDIATE RELEASE PXP ANNOUNCES PRICING OF $ Houston,Texas, June 13, 2007 - Plains Exploration & Production Company (NYSE:PXP) today announced that it has sold $600 million of 7 ¾% Senior Notes that will mature June 15, 2015. The notes were sold to the public at par. Net proceeds will be used to repay borrowings under PXP’s revolving credit facility. Interest is payable June 15th and December 15th of each year. The first interest payment will be made on December 15, 2007, and will consist of interest from closing to that date. The offering is expected to close on June 19, 2007. The offering was underwritten by J.P. Morgan Securities Inc. and Lehman Brothers Inc., who acted as joint book-running managers for the offering. The offering was made only by means of a prospectus and related prospectus supplement, copies of which may be obtained from J. P. Morgan Securities Inc., 270 Park Ave., 8th Floor, Attention:Syndicate Desk, New York, NY 10017, 212-834-4533; or Lehman Brothers Inc., Attention: Prospectus Department, 745 7th Avenue, New York, NY 10019, 888-603-5847. An electronic copy of the prospectus and prospectus supplement is available from the Securities and Exchange Commission's website at www.sec.gov. This press release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any state. PXP is an independent oil and gas company primarily engaged in the upstream activities of acquiring, developing, exploiting, exploring and producing oil and gas in its core areas of operation: onshore and offshore California, Colorado and the GulfCoast region of the United States. PXP is headquartered in Houston, Texas. MORE ADDITIONAL INFORMATION & FORWARD LOOKING STATEMENTS This press release contains forward-looking information regarding PXP that is intended to be covered by the safe harbor “forward-looking statements” provided by the Private Securities Litigation Reform Act of 1995. All statements included in this press release that address activities, events or developments that PXP expects, believes or anticipates will or may occur in the future are forward-looking statements. These include statements regarding: * reserve and production estimates, * oil and gas prices, * the impact of derivative positions, * production expense estimates, * cash flow estimates, * future financial performance, * planned capital expenditures, and * other matters that are discussed in PXP’s filings with the SEC. These statements are based on our current expectations and projections about future events and involve known and unknown risks, uncertainties, and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. Please refer to our filings with the SEC, including our Form 10-K for the year ended December 31, 2006, for a discussion of these risks. All forward-looking statements in this report are made as of the date hereof, and you should not place undue reliance on these statements without also considering the risks and uncertainties associated with these statements and our business that are discussed in this report and our other filings with the SEC. Moreover, although we believe the expectations reflected in the forward-looking statements are based upon reasonable assumptions, we can give no assurance that we will attain these expectations or that any deviations will not be material. Except for any obligation to disclose material information under the Federal securities laws, we do not intend to update these forward-looking statements and information. #
